In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________

No. 19-1825
LOGAN A. OWSLEY,
                                                  Plaintiff-Appellant,

                                   v.

MARK E. GORBETT, et al.,
                                               Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
           Southern District of Indiana, Indianapolis Division.
         No. 1:15-cv-00552-RLY-MJD — Richard L. Young, Judge.
                       ____________________

          ARGUED MAY 19, 2020 — DECIDED JUNE 1, 2020
                   ____________________

      Before EASTERBROOK, BRENNAN, and ST. EVE, Circuit Judg-
es.
    EASTERBROOK, Circuit Judge. Public officials in Bartholo-
mew County, Indiana, believe that Cary Owsley committed
suicide. His son, Logan, believes that Cary was murdered by
his wife, Lisa, and her sons DeWayne and Josh. Contending
that the Sheriff and his deputies have lost or destroyed evi-
dence that would help Cary’s estate to pursue claims against
2                                                  No. 19-1825

the putative murderers, Logan filed this federal civil-rights
suit, invoking 42 U.S.C. §§ 1983, 1985, and 1986.
    Logan purported to represent his father’s estate, but ex-
cept for a brief time he has not been its administrator. Lisa
Owsley occupied that position, and Indiana’s judiciary de-
nied Logan’s request to replace her. See In re Estate of Owsley,
No. 03C01-1406-ES-002796 (Ind. Cir. Ct., Feb. 16, 2016). See
also Owsley v. Gorbett, 87 N.E.3d 44 (Ind. App. 2017) (affirm-
ing the denial of Logan’s motion to open a separate estate).
The estate decided not to pursue litigation, but it did assign
to Logan “[w]hatever interest the Estate of Cary A. Owsley
has in the federal lawsuit” (id. at ¶5). The state’s appellate
court implied that “whatever interest” the estate had is
worthless but left final determination to the federal court.
    The federal court dismissed Logan’s suit for lack of
standing. Instead of deciding whether the assignment to Lo-
gan conferred a valuable interest, the judge wrote that Logan
has not suffered any personal injury. And because Logan’s
federal claim failed, the judge dismissed without prejudice
Logan’s state-law tort claims for infliction of emotional dis-
tress. All parties are citizens of Indiana, so only the supple-
mental jurisdiction of 28 U.S.C. §1367 could support the tort
claims, and with federal jurisdiction lacking the state-law
claims also had to go.
    Dismissal of the federal claims on jurisdictional grounds
was a misstep. Logan asserts injury and seeks damages. De-
cedents’ relatives may have damages claims against tortfea-
sors, and Logan also has the benefit of the assignment from
the estate. Federal law permits assignees to sue on assignors’
claims. See Sprint Communications Co. v. APCC Services, Inc.,
554 U.S. 269 (2008). The right to sue as representative of an
No. 19-1825                                                   3

estate depends on state law, see Fed. R. Civ. P. 17(b)(3), and
the district court properly recognized that the state court’s
decision to retain Lisa as the estate’s representative is not
subject to collateral attack. Cf. Marshall v. Marshall, 547 U.S.
293 (2006) (discussing the probate exception to federal juris-
diction). Calling Lisa a “conspirator” does not enable a fed-
eral court to take over a probate matter. That leaves the as-
signed claim. The district judge evidently believed that it is
not worth anything, but that concerns the merits rather than
subject-matter jurisdiction. See Bell v. Hood, 327 U.S. 678
(1946). Otherwise every losing suit would be dismissed for
lack of jurisdiction.
    Logan contends that, by concealing or destroying evi-
dence that the estate could have used to sue Lisa and her
children—or perhaps to persuade a state judge to replace
Lisa as the estate’s administrator—defendants deprived the
estate of access to the courts, thus violating the Constitution.
(Logan does not contend, however, that he or his father’s es-
tate had a right to have the Sheriff and police investigate an-
yone for murder. See Castle Rock v. Gonzales, 545 U.S. 748
(2005); DeShaney v. Winnebago County Department of Social
Services, 489 U.S. 189 (1989).) Like the state court, we have
doubts about this “access” approach.
    Logan does not contend that the defendants did anything
that blocked the estate from filing a wrongful-death suit.
Cary’s estate decided not to sue because it believed that he
committed suicide, not because defendants in this federal
suit closed the courthouse doors.
   Had a suit been filed, the state court could have issued
discovery orders, and if the objects of those orders concealed
or destroyed evidence, the state judge could have found
4                                                  No. 19-1825

them in contempt or imposed other appropriate sanctions.
Cf. Fed. R. Civ. P. 37(b)(2)(A) (listing the sanctions that fed-
eral courts use for failure to produce evidence in discovery),
45(g) (authorizing contempt sanctions against nonparties).
    All of this is equally true about the proceedings Logan
filed in state court seeking to replace Lisa as the administra-
tor. Far from denying him access to the state courts, defend-
ants provided Logan with grounds to litigate there. Which
he did.
    Logan predicts that sanctions in state litigation would
have been ineffective, but why conduct a stand-alone federal
suit to assess how state litigation would have proceeded?
Spoliation of evidence all too often requires resolution in the
course of litigation. We asked at oral argument if Logan’s
counsel was aware of any decision holding that asserted
spoliation supplies the basis of an independent federal suit
under an “access to the courts” rubric. Counsel did not cite
any such decision, and our own research did not locate one.
Nor could we find a decision holding that potential witness-
es’ asserted willingness to lie or otherwise frustrate the pro-
gress of a state suit permits independent federal litigation. A
person can have ample access to the courts, though it will be
hard to assemble the evidence needed to win.
    None of the Supreme Court’s “access to the courts” cases
hints that a potential discovery problem can be the basis of a
federal suit, when the state courts are open. Just as a federal
defense does not allow a federal court to decide a suit
founded on state law, see Home Depot U.S.A., Inc. v. Jackson,
139 S. Ct. 1743, 1748 (2019); Franchise Tax Board v. Construc-
tion Laborers Vacation Trust, 463 U.S. 1, 13–14 (1983), a poten-
No. 19-1825                                                 5

tial federal issue during discovery in a suit founded on state
law should not spawn a separate federal suit.
   The district court did not consider this subject, and per-
haps Logan has a line of argument, not articulated in his ap-
pellate briefs, that would overcome our skepticism. The first
order of business on remand should be to decide whether an
access-to-courts claim, the only thing covered by the as-
signment, can be based on an assertion that the defendants
concealed or destroyed evidence that could have been rele-
vant, had suit been filed in state court.
                                    VACATED AND REMANDED